UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7121


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LEWELLYN TERRELL VAUGHT, a/k/a Gee Bee,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, Chief District Judge. (7:10-cr-00075-D-2)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewellyn Terrell Vaught, Appellant Pro Se. Jennifer P. May-Parker, Stephen Aubrey
West, Assistant United States Attorneys, Laura Howard, Scott Andrew Lemmon, Joshua
Bryan Royster, Timothy Severo, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lewellyn Terrell Vaught appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Vaught, No. 7:10-cr-00075-D-2 (E.D.N.C. filed Aug. 16, 2017 &

entered Aug. 17, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                           AFFIRMED




                                          2